Citation Nr: 1401681	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  06-07 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative changes, right shoulder, status post rotator cuff repair and anterior acromioplasty prior to July 2, 2013.

2.  Entitlement to an evaluation in excess of 20 percent for degenerative changes, right shoulder, status post rotator cuff repair and anterior acromioplasty on or after July 1, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel
INTRODUCTION

The Veteran had active duty service from February 1968 to January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In a July 2013 rating decision, the Appeals Management Center increased the Veteran's disability rating from 10 percent to 20 percent effective from July 2, 2013.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).   Thus, the issue of entitlement to an increased evaluation remains on appeal and has been recharacterized as reflected on the title page.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that the Veteran's representative filed a brief in September 2013.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  
 
 The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded the case in June 2013, in pertinent part, to afford the Veteran an additional VA examination.  Although he was provided an examination in July 2013, the Board finds that the examiner did not adequately dress all of the necessary rating criteria, as requested in the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all healthcare providers who have provided treatment for his right shoulder disorder.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file, to include any outstanding VA medical records. 

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the severity and manifestation of any right shoulder disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the right shoulder in degrees and state whether there is any form of ankylosis.  He or she should also indicate whether there is any impairment of the humerus, to specifically include whether there is malunion, recurrent dislocation at the scapulohumeral joint, or fibrous union.  The examiner should also state whether there is any impairment of the clavicle or scapula, to specifically include whether there is malunion, nonunion with or without loose motion, or dislocation.  

The examiner should specifically indicate whether the presence of objective pain, excess fatigability, incoordination, or weakness and/or flare-ups result in limitation of the right arm to shoulder level, midway between the side and shoulder level, or to 25 degrees from the side.  In rendering the opinion, the examiner should not resort to mere speculation, but rather he or she should indicate whether it more closely approximates such a degree of limitation.  

 A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


